Filed 05/12/19                                      Case 19-22286                                                   Doc 13
                                           United States Bankruptcy Court
                                          Eastern District of California
    In re:                                                                                 Case No. 19-22286-D
    Jorge Javier Verduzco                                                                  Chapter 13
    Elizabeth Casillas Verduzco
             Debtors
                                             CERTIFICATE OF NOTICE
    District/off: 0972-2           User: admin                 Page 1 of 2                   Date Rcvd: May 10, 2019
                                   Form ID: 309I               Total Noticed: 36

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    May 12, 2019.
    db/jdb         +Jorge Javier Verduzco,    Elizabeth Casillas Verduzco,    679 W. Esplanade Dr.,
                     Mountain House, CA 95391-1230
    aty            +Nathan D. Borris,    1380 A Street,    Hayward, CA 94541-2927
    tr              Russell D. Greer,    PO Box 3051,    Modesto, CA 95353-3051
    22731186       +1st United Services Credit Union,     5901 Gibraltar Drive,    Pleasanton CA 94588-2718
    22731188       +Capital Bank,    One Church Street,    Rockville MD 20850-4190
    22731190        Capital One Open Sky,    PO Box 183258,    Columbus OH 43218-3258
    22731192       +Citibank,   PO Box 6190,    Sioux Falls SD 57117-6190
    22731194       +Diamond Resorts,    8415 SouthPark Circle Suite 150,    Orlando FL 32819-9008
    22731198       +Kelstin Group,    PO Box 150,   Fairfield CA 94533-0150
    22731200       +Law Offices of Terry A Duree Esq,     622 Jackson Street,   Fairfield CA 94533-6104
    22735007       +Pacific Credit Services,    PO Box 150,    Fairfield, CA 94533-0150
    22731205       +Sears CBNA,    PO Box 6217,   Sioux Falls SD 57117-6217
    22731210       +THD CBNA,   One Court Square,     Long Island City NY 11120-0001
    22731212       +US Dept of Education,    PO Box 7860,    Madison WI 53707-7860

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    smg             EDI: EDD.COM May 11 2019 06:58:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,    PO Box 826880,    Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM May 11 2019 06:58:00      Franchise Tax Board,     PO Box 2952,
                     Sacramento, CA 95812-2952
    cr             +EDI: RMSC.COM May 11 2019 06:58:00      Synchrony Bank,     c/o PRA Receivables Management, LLC,
                     PO Box 41021,   Norfolk, VA 23541-1021
    22731187       +EDI: TSYS2.COM May 11 2019 06:58:00      Barclays Bank Delaware,     PO Box 8803,
                     Wilmington DE 19899-8803
    22748142        EDI: MERRICKBANK.COM May 11 2019 06:58:00       Capital Bank,    Resurgent Capital Services,
                     PO Box 10368,   Greenville, SC 29603-0368
    22731189       +EDI: CAPITALONE.COM May 11 2019 06:58:00       Capital One,    PO Box 60599,
                     City of Industry CA 91716-0599
    22731191       +EDI: CHASE.COM May 11 2019 06:58:00      Chase Bank,    PO Box 15298,     Wilmington DE 19886-5298
    22731193       +EDI: CITICORP.COM May 11 2019 06:58:00      Citicard CBNA,     PO Box 6241,
                     Sioux Falls SD 57117-6241
    22731195       +E-mail/Text: data_processing@fin-rec.com May 11 2019 03:44:59
                     Financial Recovery Services Inc,    PO Box 385908,    Minneapolis MN 55438-5908
    22731196       +EDI: CALTAX.COM May 11 2019 06:58:00      Franchise Tax Board,     Bankruptcy Section MS A340,
                     PO Box 2952,   Sacramento CA 95812-2952
    22731197       +EDI: IRS.COM May 11 2019 06:58:00      Internal Revenue Service,
                     Centralized Insolvency Operation,    PO Box 7346,    Philadelphia PA 19101-7346
    22731199        E-mail/Text: bncnotices@becket-lee.com May 11 2019 03:44:28        Kohls Capital One,
                     PO Box 3115,   Milwaukee WI 53201-3115
    22731201       +EDI: TSYS2.COM May 11 2019 06:58:00      Macys DSNB,    PO Box 8218,    Mason OH 45040-8218
    22731202       +EDI: MERRICKBANK.COM May 11 2019 06:58:00       Merrick Bank,    PO Box 9201,
                     Old Bethpage NY 11804-9001
    22731203       +E-mail/Text: electronicbkydocs@nelnet.net May 11 2019 03:45:39        Nelnet,
                     3015 S Parker Road Suite 400,    Aurora CO 80014-2904
    22731204        EDI: PRA.COM May 11 2019 06:58:00      Portfolio Recovery Associates,
                     120 Corporate Blvd Suite 100,    Norfolk VA 23502
    22731206       +E-mail/Text: bankruptcy@swmc.com May 11 2019 03:45:47        Sun West Mortgage Company,
                     6131 Orangethorpe Avenue Suite 500,    Buena Park CA 90620-4903
    22731207       +EDI: RMSC.COM May 11 2019 06:58:00      Synchrony Bank JCP,     PO Box 965064,
                     Orlando FL 32896-5064
    22731208       +EDI: RMSC.COM May 11 2019 06:58:00      Synchrony Bank TJ Max,     PO Box 965064,
                     Orlando FL 32896-5064
    22731209       +EDI: WTRRNBANK.COM May 11 2019 06:58:00       TD Bank USA,    PO Box 673,
                     Minneapolis MN 55440-0673
    22740621       +E-mail/Text: bncmail@w-legal.com May 11 2019 03:45:50        TD Bank USA, N.A.,
                     C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
    22731211        E-mail/Text: bankruptcy@traviscu.org May 11 2019 03:43:54        Travis Credit Union,
                     PO Box 2069,   Vacaville CA 95696
                                                                                                    TOTAL: 22

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                         TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.
Filed 05/12/19                                                  Case 19-22286                                                                     Doc 13



    District/off: 0972-2                  User: admin                        Page 2 of 2                          Date Rcvd: May 10, 2019
                                          Form ID: 309I                      Total Noticed: 36


                 ***** BYPASSED RECIPIENTS (continued) *****


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: May 12, 2019                                             Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on May 10, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 05/12/19                                                               Case 19-22286                                                                                Doc 13
        Information to identify the case:
        Debtor 1                 Jorge Javier Verduzco                                                   Social Security number or ITIN    xxx−xx−2678

                                 First Name   Middle Name     Last Name                                  EIN   _ _−_ _ _ _ _ _ _
        Debtor 2                 Elizabeth Casillas Verduzco                                             Social Security number or ITIN    xxx−xx−6759
        (Spouse, if filing)
                                 First Name   Middle Name     Last Name                                  EIN   _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court        Eastern District of California
                                                                                                         Date case filed for chapter 13: 4/12/19
        Case number:          19−22286 − D − 13G


                                                                                                                                                                12/15

        Official Form 309I
         Notice of Chapter 13 Bankruptcy Case

        For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
        been entered.
        This notice has important information about the Case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
        deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
        otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
        may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
        Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §1328(f)
        must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have their debt
        excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
        information.)
        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.
        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                         About Debtor 1:                                             About Debtor 2:
        1. Debtor's full name                            Jorge Javier Verduzco                                       Elizabeth Casillas Verduzco

        2. All other names used in the
           last 8 years
                                                         aka Jorge Javier Nunez                                      aka Elizabeth NMN Casillas

                                                         679 W. Esplanade Dr.                                        679 W. Esplanade Dr.
        3. Address                                       Mountain House, CA 95391                                    Mountain House, CA 95391
                                                         Nathan D. Borris                                            Contact phone: 510−581−7113
        4. Debtor's  attorney
           Name and address
                                                         1380 A Street
                                                         Hayward, CA 94541

        5. Bankruptcy trustee                            Russell D. Greer                                            Contact phone: 209−576−1954
             Name and address                            PO Box 3051
                                                         Modesto, CA 95353−3051

        6. Bankruptcy clerk's office                                                                                Hours: M−F 9:00 AM − 4:00 PM
             Documents in this case may be filed                                                                    www.caeb.uscourts.gov
             at this address. You may inspect all        Robert T Matsui United States Courthouse
             records filed in this case at this office   501 I Street, Suite 3−200                                  Phone: (916) 930−4400
             or online at www.pacer.gov.                 Sacramento, CA 95814
                                                                                                                    Date: 5/10/19
                                                                                                                          For more information, see page 2



        Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                                  page 1
Filed 05/12/19                                                                    Case 19-22286                                                                                                        Doc 13
        Debtor Jorge Javier Verduzco and Elizabeth Casillas Verduzco                                                                                Case number: 19−22286 − D − 13G

        7. Meeting of creditors                      June 5, 2019 at 09:30 AM                                                      Location:

            Debtors must attend the meeting The meeting may be continued or adjourned to a later date.                             United States Trustees Meeting Room,
            to be questioned under oath. In a If so, the date will be on the court docket.                                         Suite 2, 1st Floor, 1200 I St, Modesto,
            joint case, both spouses must                                                                                          CA
            attend. Creditors may attend, but
            are not required to do so.                                                                                             Debtors are required to bring government
                                                                                                                                   issued photo identification and proof of social
                                                                                                                                   security number to the meeting.

        8. Deadlines                                 Deadline to file a complaint to challenge                                     Filing Deadline: 08/05/2019
                                                     dischargeability of certain debts:
            The bankruptcy clerk's office      You must file:
            must receive these documents
            and any required filing fee by the        • a motion if you assert that the debtors are not entitled to receive a discharge under U.S.C. § 1328(f)
                                                        or
            following deadlines.                      • If § 523(c) applies to your claim and you seek to have it excepted form discharge, you must start a
                                                               judicial proceeding by filing a complaint by the deadline stated above.
                                                     Deadline for all creditors to file a proof of claim (except Filing Deadline: 6/21/19
                                                     governmental units):
                                                     Deadline for governmental units to file a proof of claim: Filing Deadline: 10/9/19


                                                     Proof of claim:

                                                     A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                                     www.uscourts.gov or any bankruptcy clerk's office.

                                                     If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                                     a proof of claim even if your claim is listed in the schedules that the debtor filed.

                                                     Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                     claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                     For example, a secured creditor who files a proof of claim may surrender important non−monetary rights,
                                                     including the right to a jury trial.


                                                     Deadline to object to exemptions:                                             Filing Deadline:

                                                     The law permits debtors to keep certain property as exempt. 30 days after the conclusion of the meeting of
                                                     If you believe that the law does not authorize an exemption creditors
                                                     claimed, you may file an objection.
         9. Filing of plan                            The debtor has filed a plan.
                                                      A copy of the plan is enclosed. Objections to the confirmation of this plan must be filed and served by 06/12/2019. An objection shall
                                                      state with particularity the grounds therefor, be supported by evidence, and be accompanied by a notice of the confirmation hearing
                                                      on 07/02/2019 at 10:00 AM in Courtroom 34, 6th Floor , at the Robert T Matsui United States Courthouse, 501 I Street,
                                                      Sacramento, CA.
                                                      The objection and notice of hearing must be served on the debtor, the debtor's attorney, if any, and the bankruptcy trustee. If a timely
                                                      objection is not filed and served, no confirmation hearing will be conducted unless the court orders otherwise.

        10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend the deadline in
                                                      this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in this case.
            address
        11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts according to a plan. A plan is
                                                      not effective unless the court confirms it. You may object to confirmation of the plan and appear at the confirmation hearing. A copy of
            bankruptcy case                           the plan, if not enclosed, will be sent to you later, and if the confirmation hearing is not indicated on this notice, you will be sent notice
                                                      of the confirmation hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                                      unless the court orders otherwise.

        12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to creditors, even if
                                                      the case is converted to chapter 7. Debtors must file a list of property claimed as exempt. You may inspect that list at the bankruptcy
                                                      clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an exemption that debtors claimed, you may
                                                      file an objection by the deadline.

        13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                                      However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                                      are made. A discharge means that creditors may never try to collect the debt from the debtors personally
                                                      except as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                                      523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                                      If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f),
                                                      you must file a motion.
        14. Options to Receive Notices Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can register
            Served by the Clerk by     for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of Court. Both
                                       options are FREE and allow the Clerk to quickly send you court−issued notices and orders by email.
            Email Instead of by U.S.
            Mail




        Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                                                             page 1
